SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras completes drilling Pudim well in the Espírito Santo Basin post-salt Rio de Janeiro, January 5, 2015 – Petróleo Brasileiro S.A. - Petrobras announces that it has completed drilling extension well 3-BRSA-1253D-ESS / 3-ESS-219D (Petrobras nomenclature), informally known as Pudim, at a water depth of 1,886 meters, in the Espírito Santo Basin post-salt. The completion of this well, which had been announced to the market on October 7, confirmed the presence of excellent quality oil through log data analysis, fluid samples and cable test conducted in reservoirs located at a depth of some 4,300 meters. Drilling ended at a depth of 4,670 meters. Then, a cased-hole drill-stem test was conducted at the 4,305 to 4,383 meter interval that confirmed the presence of light oil of approximately 35° API. The well is located in the Brigadeiro Discovery Evaluation Plan (PAD) area, 121 km from the city of Vitória, in Espírito Santo state. Petrobras is the operator (65%) of the consortium responsible for the exploration of the Brigadeiro Discovery Evaluation Plan (PAD), in partnership with PTTEP Brasil Investimentos em Exploração e Produção de Petróleo e Gás Ltda (20%) and Inpex Petróleo Santos Ltda (15%). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 5, 2015 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
